Exhibit 10.3

ZS PHARMA, INC.

2014 INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD GRANT NOTICE

ZS Pharma, Inc., a Delaware corporation, (the “Company”), pursuant to the ZS
Pharma, Inc. 2014 Incentive Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Participant”), an award of restricted
stock units (“RSUs”). Each RSU represents the right to receive one share of the
Company’s Common Stock upon vesting of such RSU. This award of RSUs is subject
to all of the terms and conditions set forth herein and in the Restricted Stock
Unit Award Agreement, attached hereto (the “RSU Award Agreement”), and the Plan
(a copy of which has been provided to Participant), both of which are
incorporated herein in their entirety. Any capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Plan or the Grant
Notice.

 

Participant:

[                    ]

Date of Grant:

[                    ]

Total Number of RSUs:

[                    ]

Vesting Schedule: Subject to Participant’s continued service as a member of the
Board, 100% vesting on the earlier of (i) the first anniversary of the Date of
Grant or (ii) the date of the first annual meeting of the Company’s stockholders
that occurs after the Date of Grant.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the RSU Award Agreement, and the
Plan. Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the RSU Award Agreement, and the Plan set forth the entire understanding
between Participant and the Company regarding the acquisition of shares of
Common Stock and supersede all prior oral and written agreements on that subject
with the exception of any restricted stock units previously granted and
delivered to Participant under the Plan.

 

ZS PHARMA, INC. PARTICIPANT By:

 

By:

 

Print Name:

 

Print Name:

 

Title:

 



--------------------------------------------------------------------------------

ZS PHARMA, INC.

2014 INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to your Restricted Stock Unit Award Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement (this “Agreement”), ZS Pharma, Inc.
(the “Company”) has granted you an award of restricted stock units (“RSUs”)
under the ZS Pharma, Inc. 2014 Incentive Plan, as amended from time to time (the
“Plan”), in the amount indicated in your Grant Notice. Capitalized terms not
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan. For the avoidance of doubt, the terms and conditions
of the Grant Notice are a part of this Agreement, unless otherwise specified.

The details and terms and conditions of this Agreement shall govern your award
of RSUs:

1. GRANT OF RSUS; CONDITIONS TO GRANT.

(a) The Company has granted you an award of RSUs as set forth in the Grant
Notice, upon the terms and conditions set forth in the Plan and this Agreement.
Each RSU represents the right to receive one share of Common Stock upon the
vesting of such RSU in accordance with Section 2 hereof.

(b) Each RSU has a value equal to the Fair Market Value of a share of Common
Stock on the date it becomes vested. Unless and until the RSUs vest in the
manner set forth in Section 2 hereof, you will have no right to receive any
shares of Common Stock in settlement of any such RSUs. Prior to actual
settlement of any vested RSUs in shares of Common Stock, such RSUs represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.

2. VESTING; DELIVERY OF SHARES.

(a) Subject to the limitations contained in Section 2(b) below, RSUs under this
Agreement will vest as set forth in your Grant Notice; provided, that, upon the
termination of your service as a member of the Board, vesting will cease and any
then unvested RSUs will thereupon be automatically forfeited, terminated and
cancelled as of the applicable termination date, without payment therefore.

(b) Notwithstanding the vesting schedule set forth in your Grant Notice, all
unvested RSUs shall immediately vest in full upon the occurrence of a Change in
Control (as defined in the Plan); provided, that you are in service as a member
of the Board through the date of such Change in Control.

(c) In no event shall you receive any shares of Common Stock in settlement of
any RSUs prior to the vesting of such RSUs, following which the Company shall,
as promptly as administratively practicable, but in no event later than sixty
(60) days after the date on which such RSUs vested, deliver such shares of
Common Stock in settlement of such vested RSUs (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its sole discretion) to you in whole shares only
(with you receiving a cash payment equal to the Fair Market Value of any
fractional share on or about such date).

 

1



--------------------------------------------------------------------------------

3. NO DIVIDEND EQUIVALENTS. Unless and until you are the record holder of the
shares of Common Stock subject to the RSUs, you are not entitled to the payment
of any dividends (or dividend equivalents) with respect to the RSUs or the
shares of Common Stock subject thereto.

4. ADJUSTMENTS UPON CERTAIN EVENTS. This award of RSUs may be adjusted from time
to time for various adjustments in the Company’s equity capital structure, as
provided in Section 15 of the Plan.

5. CONDITIONS TO ISSUANCE OF STOCK. Shares of Common Stock which are distributed
in settlement of RSUs may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company. Such shares of
Common Stock shall be fully paid and nonassessable. The Company shall not be
required to issue any shares of Common Stock in settlement of RSUs in book entry
or certificated form prior to fulfillment of all of the following conditions:

(a) The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;

(b) The completion of any registration or other qualification of such shares of
Common Stock under any state or federal law or under rulings or regulations of
the Securities and Exchange Commission or of any other governmental regulatory
body, which the Committee shall, in its absolute discretion, deem necessary or
advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The receipt by the Company of full payment of any applicable withholding tax
pursuant to Section 10 below.

6. NO RIGHTS OF AS STOCKHOLDER. You shall not be, nor have any of the rights or
privileges of, a stockholder of the Company, including, without limitation,
voting rights, in respect of the RSUs and any shares of Common Stock underlying
the RSUs deliverable hereunder unless and until such shares of Common Stock
shall have been issued by the Company and held of record by you (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company).

7. DOCUMENTS GOVERNING ISSUED COMMON STOCK. Shares of Common Stock that you
receive upon vesting of RSUs are subject to the terms of the Plan, the Company’s
bylaws, the Company’s certificate of incorporation, any agreement relating to
such shares of Common Stock to which you become a party, or any other similar
document. You should ensure that you understand your rights and obligations as a
stockholder of the Company prior to the time that RSUs under this Agreement
become vested.

8. LIMITATIONS ON TRANSFER OF RSUS. Subject to Section 14 of the Plan, the RSUs
are not transferable, except by will or by the laws of descent and distribution.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to the RSUs.

 

2



--------------------------------------------------------------------------------

9. GRANT NOT A SERVICE CONTRACT. This grant of RSUs is not a service contract,
and nothing in this grant of RSUs shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any of its Subsidiaries, or of the Company or any of its Subsidiaries to
continue your service. In addition, nothing in this grant of RSUs shall obligate
the Company or any of its Subsidiaries, their respective stockholders, boards of
directors, officers or employees to continue any relationship that you might
have as a director or consultant or otherwise for the Company or any of its
Subsidiaries.

10. WITHHOLDING OBLIGATIONS. The Company shall have the authority and the right
to deduct or withhold, in cash or in shares of Common Stock, or to require you
to remit to the Company, as determined in the Committee’s sole discretion, an
amount sufficient to satisfy all applicable federal, state and local taxes
required by law to be withheld with respect to any taxable event arising in
connection with the RSUs. The Committee may, in its sole discretion and in
satisfaction of the foregoing requirement, allow you to elect to have the
Company withhold shares of Common Stock otherwise issuable under this Agreement
(or allow the return of shares of Common Stock) to satisfy tax withholding
obligations.

11. NOTICES. Any notice or communication having to do with this Agreement must
be given by personal delivery or by certified mail, return receipt requested,
addressed, if to the Company or the Committee, to the attention of the Chief
Executive Officer of the Company at the principal office of the Company and, if
to Participant, to Participant’s last known address contained in the personnel
records of the Company.

12. AWARD SUBJECT TO PLAN. By entering into this Agreement, you agree and
acknowledge that you have received and read a copy of the Plan. The award of
RSUs is subject to the terms and provisions of the Plan and such terms and
provisions are hereby incorporated herein by reference. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.

13. CONSENT TO ELECTRONIC DELIVERY. In lieu of receiving documents in paper
format, you agree, to the fullest extent permitted by law, to accept electronic
delivery of any documents that the Company may be required to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other agreements, forms and communications) in a connection
with this and any other prior or future incentive award or program made or
offered by the Company or its predecessors or successors. Electronic delivery of
a document to you may be via a Company e-mail system or by reference to a
location on a Company intranet site to which you have access.

14. LOCK-UP RESTRICTION. You agree that, if the Company or any equity holder of
the Company proposes to offer for sale any equity securities of the Company
pursuant to a public offering under the Securities Act and if requested by the
Company and/or any underwriter engaged by the Company for a reasonable period of
time specified by the Company or such underwriter following the filing of the
registration statement filed with respect to such offering, you will not,
directly or indirectly, offer, sell, transfer, pledge, contract to sell
(including any short sale), grant any option to purchase, or otherwise dispose
of any securities of the Company you hold or enter into any Hedging Transaction
(as defined below) relating to any shares of Common Stock you have acquired
pursuant to your Award or any other securities of the Company you hold. You
further agree to comply with any stop transfer instructions that the Company may
impose with respect to such securities until the end of such period. For
purposes of this Section, a “Hedging Transaction” means any short sale (whether
or not against the box) or any purchase, sale or grant of any right (including,
without limitation, any put or call option) with respect to any security (other
than a broad-based market basket or index) that includes, relates to or derives
any significant part of its value from the Shares.

 

3



--------------------------------------------------------------------------------

15. SECTION 409A OF THE CODE. The RSUs are not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Committee determines that the RSUs
(or any portion thereof) may be subject to Section 409A, the Committee shall
have the right in its sole discretion (without any obligation to do so or to
indemnify you or any other person for failure to do so) to adopt such amendments
to the Plan, the Grant Notice or this Agreement, or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate either for the RSUs to be exempt from the application of
Section 409A or to comply with the requirements of Section 409A.

16. MISCELLANEOUS.

(a) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Agreement.

(b) You acknowledge and agree that you have reviewed this Agreement in its
entirety, have had an opportunity to obtain the advice of counsel and your
personal tax advisor prior to executing and accepting RSUs subject to this
Agreement and fully understand all provisions of the RSUs.

(c) The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

(d) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their legal representatives, heirs, and permitted transferees,
successors and assigns.

(e) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any conflict of laws
provision or rule.

(f) This Agreement, including those documents and agreements explicitly
referenced herein, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements or
understandings, whether written or oral. This Agreement may not be amended,
modified or revoked, in whole or in part, except by an agreement in writing
signed by each of the parties hereto.

(g) You acknowledge and agree that in the event of a Change in Control, the
Committee may take certain actions with respect to the RSUs as permitted under
the Plan and that the Committee’s actions with respect to your Award may differ
from those taken with respect to other Award Agreements or Participants.

(h) In administering the Plan, or to comply with applicable legal, regulatory,
tax or accounting requirements, it may be necessary for the Company or its
Affiliates to transfer certain data to the Company or another Affiliate, or to
its outside providers or governmental agencies. By accepting the RSUs, you
consent, to the fullest extent permitted by law, to the use and transfer,
electronically or otherwise, of your personal data to such entities for such
purposes.

 

4